     Case 19-50012       Doc 165     Filed 06/27/19    EOD 06/27/19 12:32:14        Pg 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                                   Chapter 11

USA GYMNASTICS, INC.,                                    Case No. 18-09108-RLM-11

Debtor.                                                  Adv. Proc. No. 1:19-ap-50012


USA GYMNASTICS, INC.,                                    )
                                                         )
Plaintiff,                                               )
                                                         )
                vs.                                      )
                                                         )
ACE AMERICAN INSURANCE COMPANY f/k/a                     )   USAG’S SURREPLY IN
CIGNA INSURANCE COMPANY, GREAT                           )   SUPPORT OF SUMMARY
AMERICAN ASSURANCE COMPANY, LIBERTY                      )   JUDGMENT
INSURANCE UNDERWRITERS INC., NATIONAL                    )
CASUALTY COMPANY, RSUI INDEMNITY                         )   Hon. Robyn L. Moberly
COMPANY, TIG INSURANCE COMPANY,                          )   U.S. Bankruptcy Judge
VIRGINIA SURETY COMPANY, INC. f/k/a                      )
COMBINED SPECIALTY INSURANCE                             )
COMPANY, WESTERN WORLD INSURANCE                         )   ORAL ARGUMENT
COMPANY, ENDURANCE AMERICAN                              )   REQUESTED
INSURANCE COMPANY, AMERICAN                              )
INTERNATIONAL GROUP, INC., AMERICAN                      )
HOME ASSURANCE COMPANY, and DOE                          )
INSURERS,                                                )
                                                         )
Defendants.                                              )

         USA GYMNASTICS’ SURREPLY IN SUPPORT OF SUMMARY JUDGMENT

          In its reply brief, LIU relies upon new evidence to support its argument that there is a

$250,000 sublimit of liability for USAG’s claims—and not, as the policy says, $5 million in

limits. [Dkt. 163, at 20 (relying on Dkt. 164-4).] The cited evidence is irrelevant under Indiana

law. FED. R. EVID. 401. USAG submits this short surreply under S.D. Ind. B-7056-1(d) to object

to this line of argument.



                                                -1-
    Case 19-50012       Doc 165     Filed 06/27/19      EOD 06/27/19 12:32:14         Pg 2 of 6



                               I.     SURREPLY ARGUMENT

       LIU asserts that its $250,000 sublimit endorsement applies to USAG’s claims. It does so

by referencing a “Third Party EPL” endorsement that does not attach to any coverage listed in

the policy, let alone to the coverage triggered by USAG’s claims. LIU attempts to get around this

fatal error by complaining that “the policy that was in effect prior to the LIU Policy stated that

the sublimit applied to Third Party Employment Practices Wrongful Acts.” [Dkt. 163, at 20.]

       This Court is interpreting this policy, not a prior policy. If the current policy is different

than an older policy, then the current language controls. As USAG showed in its combined

response brief, the endorsement is ambiguous in the context of USAG’s claims. [Dkt. 146, at 41-

43.] Indeed, it is ambiguous mainly because LIU told USAG that it deleted the older coverage to

which the endorsement applied. [Id. at 42-43.]

       But insurers may not use extrinsic evidence to “interpret” ambiguous policy provisions.

This has been the law since at least 1985. Eli Lilly & Co. v. Home Ins. Co., 482 N.E.2d 467, 470

(Ind. 1985). Eli Lilly involved a certified question from the D.C. Circuit that asked, directly,

whether “extrinsic evidence proffered by the insurers be considered in the interpretation” of an

insurance policy. 1 Eli Lilly & Co. v. Home Ins. Co., 764 F.2d 876, 884 (D.C. Cir. 1985). The

Indiana Supreme Court answered with an absolute “no”:

       Ambiguous insurance policy language should be interpreted to further the policy’s
       purpose of indemnity. The language should be strictly construed against the
       insurer. This objective of promoting coverage leads us to the conclusion that
       consideration of the extrinsic evidence is unnecessary to interpretation of the
       policies. We therefore hold that under Indiana insurance law the insurers’
       proffered evidence would not be considered.



1 LIU makes the odd argument that cases interpreting CGL polices are “inapposite” to D&O
policies and can be ignored. This is not true. To the extent that CGL cases establish general
principles of Indiana insurance law, they are relevant to all insurance cases.


                                                 -2-
    Case 19-50012       Doc 165     Filed 06/27/19     EOD 06/27/19 12:32:14         Pg 3 of 6



Id. If policy terms are clear, the Courts apply that plain language. If terms are ambiguous, they

are construed against the insurer. Id. Neither of these steps allow the insurer to submit extrinsic

evidence. Id.

       The Court is bound by this crystal-clear statement of Indiana insurance law. Lexington

Ins. Co. v. Rugg & Knopp, Inc., 165 F.3d 1087, 1090 (7th Cir. 1999). As a result, the Court

should strike Dkt. 164-4 from the record and refuse to consider it. Eli Lilly & Co. 482 N.E.2d at

470. This also moots all of LIU’s other arguments on this score: There is not, and cannot be, a

“disputed issue of fact precluding summary judgment” on this issue. [Dkt. 163, at 20.] Either the

language is ambiguous, or it is not. This is an issue of law for the Court, not an issue of fact for

discovery. Eli Lilly & Co. 482 N.E.2d at 470.

       Finally, LIU mistakenly claims that USAG is seeking indemnity with this argument.

[Dkt. 163, at 20.] Not so. USAG is seeking a declaration about the scope of LIU’s indemnity

obligations, not a judgment requiring LIU to pay any indemnity. 22 U.S.C. § 2201(a). It has

raised this issue so LIU cannot sit on its hands during the impending mediation and torpedo a

global settlement by claiming its liability is capped at $250,000 rather than $5 million. It is not

“premature” to answer this question. [Dkt. 163, at 20.] Quite the opposite: delay in resolving this

issue could prove disastrous for USAG’s chances at settlement and reorganization.

       Docket No. 164-4 is irrelevant and should be stricken. The Court should deny LIU’s

motion, and it should grant USAG’s motion.

                                              Respectfully Submitted,


                                              /s/ Christopher E. Kozak
                                              George M. Plews (#6274-49)
                                              Gregory M. Gotwald (#24911-49)
                                              Tonya J. Bond (#24802-49)
                                              Steven A. Baldwin (#34498-49)

                                                -3-
Case 19-50012   Doc 165   Filed 06/27/19   EOD 06/27/19 12:32:14   Pg 4 of 6



                                  Christopher E. Kozak (#35554-49)
                                  PLEWS SHADLEY RACHER & BRAUN LLP
                                  1346 N. Delaware St.
                                  Indianapolis, IN 46202-2415
                                  (317) 637-0700
                                  Attorneys for USA Gymnastics
                                  gplews@psrb.com
                                  ggotwald@psrb.com
                                  tbond@psrb.com
                                  sbaldwin@psrb.com
                                  ckozak@psrb.com




                                   -4-
    Case 19-50012       Doc 165      Filed 06/27/19     EOD 06/27/19 12:32:14         Pg 5 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 27, 2019, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the following parties through the Court’s Electronic Case
Filing System. Parties may access this filing through the Court’s system.

Scott P. Fisher                                    James P. Moloy
Drewry Simmons Vornehm, LLP                        Bose McKinney & Evans LLP
sfisher@DSVlaw.com                                 jmoloy@boselaw.com

George R. Calhoun V                                Kevin P. Kamraczewski
Ifrah PLLC                                         Law Offices of Kevin P. Kamraczewski
george@ifrahlaw.com                                kevin@kevinklaw.com
Counsel for TIG Insurance Company
                                                   Robert B. Millner
                                                   Ronald D. Kent
                                                   Susan M. Walker
                                                   Dentons US LLP
                                                   robert.millner@dentons.com
                                                   ronald.kent@dentons.com
                                                   susan.walker@dentons.com
                                                   Counsel for Virginia Surety Company Inc.,
                                                   f/k/a Combined Specialty Insurance Company
Jeffrey B. Fecht                                   Wendy D. Brewer
Riley Bennett Egloff LLP                           Phillip A. Martin
jfecht@rbelaw.com                                  Fultz Maddox Dickens PLC
                                                   wbrewer@fmdlegal.com
Cassandra L. Jones                                 pmartin@fmdlegal.com
Walker Wilcox Matousek LLP
cjones@wwmlawyers.com                              Abigail E. Rocap
Counsel for RSUI Indemnity Company                 Bates Carey LLP
                                                   arocap@batescarey.com
                                                   Counsel for Endurance American Insurance
                                                   Company
Harley K. Means                                    Bruce L. Kamplain
Stephen J. Peters                                  Cynthia E. Lasher
Kroger Gardis & Regas, LLP                         Norris Choplin Schroeder LLP
hmeans@kgrlaw.com                                  bkamplain@ncs-law.com
speters@kgrlaw.com                                 clasher@ncs-law.com
                                                   Counsel for Western World Insurance
Eric D. Freed                                      Company
Cozen & O’Connor
efreed@cozen.com
Counsel for ACE American Insurance
Company f/k/a CIGNA Insurance Company



                                                -5-
   Case 19-50012      Doc 165   Filed 06/27/19    EOD 06/27/19 12:32:14       Pg 6 of 6



Ginny L. Peterson                             Hans H. J. Pijls
Casey R. Stafford                             Dinsmore & Shohl LLP
Kightlinger & Gray, LLP                       Hans.pijls@dinsmore.com
gpeterson@k-glaw.com                          Counsel for National Casualty Company
cstafford@k-glaw.com

Nancy D. Adams
Mathilda S. McGee-Tubb
Laura Bange Stephens
Mintz Levin Cohn Ferris Glovsky & Popeo,
PC
nadams@mintz.com
msmcgee-tubb@mintz.com
lbstephens@mintz.com
Counsel for Liberty Insurance Underwriters,
Inc.
Susan N.K. Gummow                             Karen M. Dixon
Igor Shleypak                                 Michael M. Marick
Foran Glennon Palandech Ponzi & Rudloff PC    Skarzynski Marick & Black LLP
sgummow@fgppr.com                             kdixon@skarzynski.com
ishleypak@fgppr.com                           mmarick@skarzynski.com
Counsel for American International Group,
Inc. & American Home Assurance Company        Joshua D. Weinberg
                                              Katherine M. Hance
                                              Shipman & Goodwin LLP
                                              jweinberg@goodwin.com
                                              khance@goodwin.com
                                              Counsel for Great American Assurance
                                              Company
U.S. Trustee                                  Catherine L. Steege
Office of U.S. Trustee                        Melissa M. Root
ustpregion10.in.ecf@usdoj.gov                 Jenner & Block LLP
                                              csteege@jenner.com
                                              mroot@jenner.com
                                              Counsel for Debtor USA Gymnastics




                                                 /s/ Christopher E. Kozak
                                                 Christopher E. Kozak




                                          -6-
